Citation Nr: 1009160	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
postoperative intervertebral herniated disc of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from January 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant relocated to Wisconsin, and 
his claim is now under the jurisdiction of the RO in 
Milwaukee, Wisconsin.

The appellant was scheduled for a Travel Board hearing before 
a Veterans Law Judge in November 2009.  However, the hearing 
was cancelled by the appellant's representative in a November 
2009 statement.  The Board may proceed to adjudicate this 
appeal.


FINDINGS OF FACT

1.  The appellant's low back disability has been manifested 
by complaints of pain and limitation of motion, but no 
ankylosis or neurological complications other than erectile 
dysfunction.  

2.  The appellant's low back disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and there is no evidence 
of ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for postoperative intervertebral herniated disc of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155; 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code 5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
evaluation in excess of 40 percent for postoperative 
intervertebral herniated disc of the lumbar spine.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's increased 
rating claim, a letter dated in December 2004 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The U.S. Court of Appeals for Veterans Claims 
(Court) held that to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The RO provided content-compliant VCAA notice in June 2009.  
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice in June 2009, he was provided one month to 
respond with additional argument and evidence, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the appellant in July 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant has indicated that he currently 
receives disability benefits from the Social Security 
Administration.  Records in possession of a Federal agency 
that may have an impact on the adjudication of a claim are 
considered to be in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO requested copies of those 
records in May 2009.  The Social Security Administration 
indicated that no such records existed, since the records had 
been destroyed.  The RO notified the appellant of the failure 
to obtain these records in a June 2009 letter.  The Board 
finds that the RO has made all reasonable attempts to obtain 
those records, further development would be fruitless.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in January 2005.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The January 2005 VA examination report is 
thorough.  The appellant has not alleged receiving any 
additional relevant treatment during the period on appeal, so 
there is no objective evidence any condition has worsened or 
changed.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.  The Board 
also notes that the RO scheduled follow-up examinations for 
the increased ratings claims in February 2007 and June 2009, 
but the appellant cancelled both examinations.  While VA has 
a statutory duty to assist the appellant in developing 
evidence pertinent to a claim, the appellant also has a duty 
to assist and cooperate with VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon a 
appellant to submit to VA examinations when applying for a VA 
benefit, especially in instances, such as in this case, where 
the examination is essential to assessing the current 
severity of his service-connected disability.  38 C.F.R. § 
3.326, 3.655.  The appellant has not indicated that he is 
available for an examination or alleged that his condition 
has changed since the January 2005 VA examination.  Thus, the 
Board finds the January 2005 examination was adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Increased Rating

A June 1970 rating decision granted the appellant service 
connection for post-operative herniated intervertebral disc 
of the lumbar spine.  The low back disability was rated at 20 
percent effective June 1970, and at 40 percent effective 
August 1975.  The appellant has asserted that he is entitled 
to rating higher than 40 percent for the low back disability.  
For the reasons that follow, the Board concludes that an 
increased evaluation is not warranted for the rating period 
on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 4.1 (2009).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the appellant.  
38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the appellant is appealing the rating for an already 
established service-connected condition, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or misaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

The regulations concerning spinal disabilities have been 
revised since the appellant was initially rated at 40 percent 
in 1975.  The current diagnostic criteria pertinent to 
intervertebral disc syndrome of the spine are found at 38 
C.F.R. § 4.71, Diagnostic Code 5243 (2009).  Intervertebral 
disc syndrome (preoperatively or postoperatively) may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
Under the General Rating Formula, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine is rated at 40 
percent.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation. 

The appellant was seen for a VA examination in January 2005 
for evaluation of his low back disability.  The appellant 
reported that he had pain in the lower back, which traveled 
to both legs.  His symptoms included aching when he walked.  
He had no problem with the activities of daily life.  The 
appellant walked with the help of a cane.  The VA examiner 
reported flexion of 90 degrees with pain occurring at 80 
degrees; extension of 30 degrees with pain occurring at 20 
degrees; right lateral flexion of 20 degrees with pain 
occurring at 20 degrees; left lateral flexion of 20 degrees 
with pain occurring at 20 degrees; right rotation of 20 
degrees with pain occurring at 20 degrees; and left rotation 
of 25 degrees with pain occurring at 25 degrees.  The range 
of motion was limited by pain, but not by fatigue, weakness, 
lack of endurance, or incoordination.  There was no ankylosis 
present.  There was also no lumbar intervertebral disc 
syndrome.

A March 2004 VA treatment record indicates that examination 
of the lumbosacral spine revealed pain.  He had a normal 
gait.  The appellant's VA treatment records from March 2004 
to February 2005 reflect that the appellant consistently 
complained of low back pain.  However, there is no evidence 
of record indicating the appellant had ankylosis of the 
entire spine.  The VA examination indicates the appellant has 
a forward flexion of more than 30 degrees and no ankylosis of 
the lumbar spine.  Since a rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
the record does not indicate there was any ankylosis of the 
spine, a rating of 50 percent is not warranted under the 
General Rating Formula of Diagnostic Code 5243. 

Note (1) of the General Rating Formula for Disease and 
Injuries of the Spine requires an evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Although the January 
2005 examination report indicated the appellant had erectile 
dysfunction, the appellant is separately rated for this 
disability under 38 C.F.R. § 3.350(a), for loss of use of a 
creative organ.  Since this issue is not in appellate status, 
the symptomatology of this issue will not be considered in 
rating the appellant's low back disability.  A February 2005 
VA treatment record indicates the appellant was diagnosed 
with a lesion of the sciatic nerve.  December 2004 and March 
2005 VA treatment records indicated the appellant was 
diagnosed with spinal stenosis of the lumbar spine.  However, 
the January 2005 VA examiner noted that motor and sensory 
functions were normal in the lower extremities and no 
peripheral nerves were involved.  There are no other 
references to a lesion of the sciatic nerve or spinal 
stenosis of the lumbar spine in the appellant's VA treatment 
records, which date to August 2006.  Moreover, spinal 
stenosis is rated under at 38 C.F.R. § 4.71, Diagnostic Code 
5238, which applies the same General Rating Formula as 
Diagnostic Code 5243 for intervertebral disc syndrome, which 
was discussed above.  The January 2005 VA examiner also found 
the appellant did not have bowel or bladder dysfunction.  In 
a March 2005 clarifying opinion, the VA examiner reported 
that the appellant did not have radiculopathy of the lower 
extremities.  Therefore, an evaluation of any associated 
objective neurologic abnormalities is not necessary.

Under the Formula for Incapacitating Episodes, a 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
warrant a 60 percent rating.  Note 1 of the Formula provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71, Diagnostic Code 5243.

There is no evidence in the file indicating the appellant had 
any incapacitating episodes due to his low back disability.  
The January 2005 VA examination report noted the appellant 
walked with the help of a cane and had no problem with the 
activities of daily life.  A December 2004 VA treatment 
record reflects that the appellant was able to walk and 
complete 20 laps in an outdoor pool in the morning and 15 
laps in an indoor pool in the evening.  The appellant's VA 
treatment records from August 2003 to August 2006 do not 
provide any evidence that the appellant had any 
incapacitating episodes due to his low back disability.  
Therefore, the appellant is not entitled to a rating of more 
than 40 percent for his low back disability under the Formula 
for Incapacitating Episodes.  38 C.F.R. § 4.71, Diagnostic 
Code 5243.  

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca, 8 Vet. 
App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  
However, where as here, a musculoskeletal disability is 
currently evaluated under the highest schedular evaluation 
available based on limitation of motion, a DeLuca analysis is 
foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the appellant has been granted the maximum rating 
possible under Diagnostic Code 5243, the analysis required by 
DeLuca would not result in a higher schedular rating. 

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's low back 
disability is not inadequate. The appellant has not reported 
significant treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no 
evidence of the effect of his low back disability on 
employment.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  He 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Hart, 21 
Vet. App. at 509-10.  

In sum, the evidence of record does not support a finding 
that the appellant is entitled to a rating in excess of 40 
percent for his low back disability.  The January 2005 VA 
examination found the appellant did not have ankylosis or 
lumbar intervertebral disc syndrome.  The disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion under Diagnostic 
Code 5243.  There is no evidence the appellant had any 
incapacitating episodes due to his low back disability or any 
associated objective neurologic abnormalities, aside from 
erectile dysfunction, which is separately rated and not on 
appellate status.  Moreover, the appellant does not have any 
symptoms from his low back disability that are unusual or are 
different from those contemplated by the schedular criteria.  
Accordingly, the Board finds the appellant is not entitled to 
a rating in excess of 40 percent for his low back disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to an evaluation in excess of 40 percent for 
postoperative intervertebral herniated disc of the lumbar 
spine is denied.



___________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


